            Case 2:20-cv-00931-TLN-AC Document 12 Filed 12/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:20-cv-00931-TLN-AC
12                 Plaintiff,
                                                        ORDER
13          v.
14   APPROXIMATELY $67,090.00 IN U.S.
     CURRENCY,
15
                   Defendant.
16

17          The United States of America (“Government”) filed the above-entitled forfeiture in rem action,

18 seeking entry of default judgment against potential claimants and the entry of final judgment to forfeit

19 to the Government “Approximately $67,090.00 in U.S. Currency” (“defendant currency”) under 21
20 U.S.C. § 881(a)(6). The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

21 § 636(b)(1)(B) and Local Rule 302.

22          Currently before the Court is the Government’s ex parte Motion for Default Judgment pursuant

23 to Federal Rule of Civil Procedure 55(b)(2). (ECF No. 10.) There was no appearance by or on behalf

24 of any other person or entity claiming an interest in the above-captioned defendant currency to oppose

25 the Government’s motion.
26          On November 18, 2020, the magistrate judge filed findings and recommendations. (ECF No.

27 11.) Pursuant to 28 U.S.C. § 636(b)(1), any objections to the findings and recommendations were to be

28 filed within fourteen days. No objections to the findings and recommendations have been filed.
                                                       1
29

30
              Case 2:20-cv-00931-TLN-AC Document 12 Filed 12/08/20 Page 2 of 2



 1            Accordingly, the Court presumes that any findings of fact are correct. See Orand v. United

 2 States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de

 3 novo. See Britt v. Simi Valley Unified School District, 708 F.2d 452, 454 (9th Cir. 1983); see also 28

 4 U.S.C. § 636(b)(1).

 5            Having reviewed the file under the applicable legal standards, the Court finds the findings and

 6 recommendations to be supported by the record and by the magistrate judge’s analysis.

 7            Accordingly, IT IS HEREBY ORDERED that:

 8            1. The Findings and Recommendations filed on November 18, 2020 (ECF No. 11), are adopted

 9 in full;

10            2. The Government’s Motion for Default Judgment (ECF No. 10) is GRANTED;

11            3. A Judgment by Default is hereby entered against any right, title, or interest of all potential

12 claimants, including Branden Marquell Dinkins, in the defendant currency referenced in the above

13 caption;

14            4. A Final Judgment of Forfeiture is hereby entered pursuant to 21 U.S.C. § 881(a)(6),

15 forfeiting all right, title, and interest in the defendant currency to the Government, to be disposed of

16 according to law; and

17            5. All parties shall bear their own costs and attorney’s fees.

18            IT IS SO ORDERED.

19 DATED: December 7, 2020
20

21

22
                                                                      Troy L. Nunley
23                                                                    United States District Judge

24

25
26

27

28
                                                           2
29

30
